Opinion by
Judge Lindsay:
Gibson sued Elmore Marples, and took out an order of attachment against him, and garnisheed certain of his alleged1 debtors. Martha C. Marples, his wife, interpleaded, and claimed that she was the owner of the dioses in action, which had been thus attached. Pending-the litigation she was divorced from her husband.
Upon hearing, the orders of attachment were discharged, and Mrs. Marples held to be the owner of the attached notes. Gibson *498appeals from this judgment, but prosecutes his appeal against Mrs. Marples alone.
Hill & Alcorn, for appellant. James E. Hays, for appellee.
Elmore Marples, the debtor, not being an appellee, we cannot inquire into the propriety of the action of the court below in discharging the order of attachment. To this extent, therefore, the judgment cannot be reversed. Gibson has no claim to1 the debts adjudged to Mrs. Marples, except such as grew out of his attachments. This claim was terminated by the order discharging them, and as we cannot revive it, we can afford him no relief on this appeal.
Judgment affirmed.